Citation Nr: 0202703	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-11 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for tinnitus 
prior to July 10, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus on and after July 10, 1999.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active service from January 1953 to August 
1957 and from November 1957 to April 1973.  This matter comes 
to the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In March 1999, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, and assigned noncompensable evaluations for those 
disabilities, effective May 8, 1998.  The RO also declined to 
reopen a previously denied claim of service connection for 
gout.  The veteran timely disagreed and this appeal ensued.  
Subsequently, in a July 2000 rating decision, the RO 
increased the evaluation assigned for tinnitus to 10 percent 
effective July 10, 1999. 

Because the RO granted service connection for tinnitus 
effective May 8, 1998, but did not grant a compensable 
evaluation prior to July 10, 1999, the maximum benefit has 
not been allowed, and consideration of a compensable 
evaluation for tinnitus prior to July 10, 1999, together with 
the other claims on appeal, remains in controversy.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).

The veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted by the undersigned Board member 
in August 2001.  At the August 2001 Travel Board hearing, the 
veteran submitted additional clinical evidence not previously 
of record.  Some of these clinical records, which are 
relevant to the claims on appeal, have not been reviewed by 
the RO.  The veteran submitted a written waiver of the right 
to review of that additional evidence by the agency of local 
jurisdiction.  The veteran's waiver is valid, and the Board 
may proceed with appellate review.  38 C.F.R. § 20.1304(c) 
(2001).

Because the RO has not addressed the veteran's disagreement 
with an initial noncompensable evaluation assigned following 
a July 2000 grant of service connection for gout, and has not 
issued a statement of the case, the veteran's claim for an 
increased (compensable) initial evaluation for gout is 
addressed in the REMAND appended to this decision.  Manlincon 
v. West, 12 Vet. App. 238, 240 (1999). 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The appellant's tinnitus was constant and recurrent on 
and after May 8, 1998.

3.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards.

4.  VA audiometry examinations result in pure tone decibel 
loss measurements and speech discrimination scores warranting 
numeric designations of Level I for each ear.  

5.  The veteran's service-connected hearing loss does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus are 
met on and after May 8, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, 
Diagnostic Code 6260 (2001) and  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998)

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.87, Diagnostic Code 6260 (2001); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (as effective prior to and on June 10, 
1999).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2001); 38 C.F.R. § 4.85, 4.87, 
Diagnostic Codes 6100-6110 (as effective prior to and on June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a compensable 
initial evaluation for service-connected bilateral hearing 
loss, that he is entitled to an increased  evaluation in 
excess of 10 percent for tinnitus, and that he is entitled to 
a compensable evaluation for tinnitus prior to July 10, 1999.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  These 
criteria are based on the average impairment of earning 
capacity.  Individual disabilities are evaluated under 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

During the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This enactment altered the extent of 
the duty to assist and duty to notify the claimant during the 
development process.

The veteran has been afforded VA examination during the 
pendency of the claim.  He has been afforded a hearing before 
the Board, and he has been informed of the laws and 
regulations under which his claim must be decided.  All 
allegations and arguments on behalf of the veteran have been 
considered.  Under these circumstances, there is no 
reasonable possibility that further assistance to the veteran 
would aid in substantiating his claims for increased 
evaluations.  Therefore, a remand for development under the 
provisions of VCAA is not warranted.  38 U.S.C.A. § 5103A.

In this case, the RO has issued various letters to the 
appellant identifying the evidence necessary to substantiate 
the appeal.  In addition, the RO issued a statement of the 
case in June 1999 concerning the issues involved in this 
appeal, as well as a supplemental statement of the case in 
July 2000.  The RO afforded the appellant VA examinations to 
assess the severity of his bilateral hearing loss and 
tinnitus.  It also obtained various records of treatment at 
VA and private medical facilities, as identified by the 
appellant.  Based on this information, the Board finds that 
VA satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.

With regard to the claim for an evaluation in excess of 10 
percent for tinnitus, the relevant evidence of record 
includes a VA clinical record in February 1998 showing 
persistent tinnitus; VA and private clinical records in March 
1998 noting a long history of tinnitus; VA examination in 
October 1998 revealing intermittent bilateral tinnitus; 
private clinical records in April 1999 indicating complaints 
of tinnitus; and a letter from a private physician in June 
1999 noting that examination of the ears was unremarkable, 
although there were complaints of tinnitus. VA examinations 
in July and December 1999 revealed constant tinnitus in the 
left and right ears.  The appellant testified at a hearing in 
November 1999 that he had constant tinnitus, louder in the 
left ear than the right ear.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original 
claim.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

1. Claim for a compensable evaluation for tinnitus prior to 
July 10, 1999

The veteran's tinnitus is evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  During the pendency of the veteran's 
appeal, the criteria for evaluating diseases of the ear and 
other sense organs, to include tinnitus, were revised.  See 
64 Fed. Reg. 25,202-25,210 (1999).  The amended criteria 
became effective on June 10, 1999.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent legislative intent or a regulatory statement 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The RO considered the veteran's claim under 
revised criteria in a supplemental statement of the case 
issued in January 2000.  

Under the criteria in effect prior to June 1999, Diagnostic 
Code 6260 provided that persistent tinnitus, which was a 
symptom of a head injury, a concussion or acoustic trauma, 
warranted a 10 percent evaluation ("old criteria").  The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted. 

The report of a March 1998 private (military) examination 
discloses that the veteran complained of ringing in the ears 
for many years.  In April 1998, the veteran reported 
tinnitus, intermittent, lasting minutes to hours, moderately 
bothersome.  The veteran could not tell if the tinnitus was 
in one ear or both.  In October 1998, the veteran reported 
tinnitus beginning in 1973.  The report of a December 1999 VA 
examination discloses that the veteran complained of constant 
tinnitus.

The clinical records, reviewed from the date of the veteran's 
claim in May 1998, reflect that the veteran had tinnitus 
persisting for many years.  Although the veteran did not 
report that the tinnitus was constant, nevertheless, the 
evidence reflects that the tinnitus was persistent.  The 
criteria in effect required persistent tinnitus, but did not 
specifically define that term.  The Board finds that, as the 
veteran complained of tinnitus consistently at every VA 
examination beginning prior to his May 1998 claim, the 
criteria of "persistence" is met.  Although there were 
periods when the veteran did not notice the ringing, so that 
he did not describe his tinnitus as constant, nevertheless, 
the veteran consistently complained of tinnitus.  

The Board finds that the medical evidence is at least in 
equipoise to meet the requirement in the old criteria that 
tinnitus be persistent to be compensable.  The evidence 
warrants a 10 percent evaluation effective as of May 8, 1998.  
Except for claims filed within one year after service, 
service connection may not be granted before the date the 
claim is received.  A rating may not be awarded before the 
effective date of the grant of service connection.

2.  Claim for Evaluation in Excess of 10 percent for Tinnitus

In this case, the veteran has been granted a 10 percent 
evaluation for tinnitus, which is the maximum schedular 
evaluation under either the prior criteria or under the 
revised criteria for that disability.  Thus, neither set of 
criteria is more favorable to the veteran than the other 
because the veteran is already evaluated at the maximum 
schedular evaluation available under either version.

The RO, including in the July 2000 determination, expressly 
considered referral of the case to the Under Secretary for 
Benefits or to the Director, Compensation and Pension 
Service, for assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO may refer the 
claim for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has considered the veteran's statements regarding 
his hearing impairment at his personal hearing in November 
1999 and at his Board hearing in August 2001.  Primarily, the 
veteran testified that the tinnitus caused additional 
interference with hearing, particularly if these was 
background noise, and sometimes made it difficult for him to 
sleep.  The evidence presented by the veteran does not 
establish that the regular schedular standards, representing 
average impairment in earning capacity, are inadequate, 
impractical, or fail to account for factors of disability 
present in the veteran's case.

The Board has also reviewed the record under 38 C.F.R. 
§ 3.321(b).  The Board agrees with the RO that there is no 
evidence which warrants further action on this question.  See 
VAOPGCPREC 6-96.  There is no evidence demonstrating that the 
service-connected tinnitus markedly interferes with 
employment.  There is no evidence that the veteran has been 
hospitalized or has required frequent treatment due to 
tinnitus.  The veteran has not submitted evidence that his 
tinnitus results in disability factors not contemplated in 
the criteria.  The Board agrees that referral of the 
veteran's claim for an evaluation in excess of the maximum 
schedular evaluation for tinnitus to the Secretary for 
Benefits or to the Director, Compensation and Pension 
Service, is not warranted by the evidence in this case.  

The evidence as to whether the veteran meets or approximates 
extraschedular criteria for an evaluation in excess of 10 
percent for tinnitus is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

3.  Claim for compensable evaluation for hearing loss

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  The results are then analyzed using Tables 
VI, VI A and VII contained in 38 C.F.R. § 4.85.

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1995); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001).  

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, although the Diagnostic Codes to 
be used were renumbered, and there were no changes that would 
require evaluating this veteran's hearing loss in a manner 
different from that previously used.  Thus, the Board finds 
that there is no prejudice to the veteran with regard to the 
above determination.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

In early May 1998, the veteran submitted a claim of 
entitlement to service connection for bilateral hearing loss.  
VA audiologic evaluation in October 1998 revealed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT

5
5
20
45
LEFT

15
30
45
55

The average pure tone threshold for the right ear was 19 
decibels and for the left ear was 36 decibels.  Controlled 
speech discrimination examination (Maryland CNC) revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 percent in the left ear.

Private audiological evaluation in April 1999 showed pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
--
45
50
55
65
LEFT
--
50
70
70
75

Average pure tone thresholds and Maryland CNC speech 
recognition scores were not specified.  The Board notes that 
pure tone averages have been added in pencil, but, since it 
is not clear that these averages were computed by a health 
professional, the Board has not considered these as competent 
evidence.  A speech discrimination score (SDS) is indicated, 
among other scores indicated as speech test results, but 
there is no description of method used to obtain the speech 
test results, and there is no indication that controlled 
speech discrimination evaluation using the Maryland CNC test, 
as required under 38 C.F.R. § 4.85(a), was conducted.

Private audiological evaluation in June 1999 disclosed the 
following pure tone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
--
35
40
55
65
LEFT
--
45
65
80
85

Again, the four-frequency average for pure tone thresholds 
has been indicated in pencil.  No speech test results or 
speech recognition scores were indicated.  

The examiner who conducted July 1999 VA audiological 
evaluation noted that the veteran "demonstrated clear false 
negatives" on pure tone testing.  The audiologic examiner 
provided re-instruction and an ascending only procedure, 
testing pure tone thresholds three times.  The veteran's 
responses improved with each reexamination.  The pure tone 
testing disclosed the following threshold ranges, from best 
to worst:

HERTZ

500
1000
2000
3000
4000
RIGHT

15 
25
25
35 
LEFT

15 
30
35 
45

The examiner provided an average pure tone loss for the right 
ear of 24, based on best results obtained at each frequency.  
The average pure tone loss for the left ear was 32 decibels.  
Speech audiometry revealed that best speech recognition 
ability, using the Maryland CNC, was 56 percent in the right 
ear and 40 percent in the left ear.  The examiner noted that 
the speech recognition scores were of poor reliability and 
that the pure tone test results offered the best estimate of 
current hearing acuity.

VA audiological evaluation in December 1999 showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
--
15
15
25
40
LEFT
--
20
30
45
65

The average pure tone loss for the right ear was 24 decibels 
and for the left ear was 40 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.  The examiner 
stated, "Today's results are in full agreement with VA 
results of 10-29-98 and 7-10-99, and with non-VA results of 
3-4-98 and 2-26-98."  The examiner further noted that the 
examination results were not in agreement with results of 
private testing in April 1999 and in June 1999.  The examiner 
also noted that the VA audiology examination results were 
"in accordance with VA C&P protocol." 

Private audiological evaluations were conducted in September 
2000, November 2000, and in May 2001.  In addition to graphs 
of findings disclosed on "tone audiograms," the September 
2000 examination also includes, under the hearing "Speech," 
a number for "WRS."  The report does not explain the 
significance of the "WRS" scores.  The November 2000 report 
provides "SRT" and "S:N/%" scores, and the May 2001 report 
provides a discrimination score at 70 decibels for each ear, 
without explanation of the significance of these scores or 
the relationship to Maryland CNC scoring, other than to state 
that the results showed "poor word recognition [ ] 
bilaterally."  Four-tone averages are noted in pencil.  The 
Board notes that the November 2000 and May 2001 private 
audiologic examinations disclosed pure tone thresholds which 
appear essentially consistent with the pure tone threshold 
results obtained in the July 1999 and December 1999 VA 
examinations.  In particular, the pure tone thresholds 
obtained for the left ear on December 1999 VA examination 
averaged 40 dB; the penciled-in averages for the left ear 
listed for November 2000 and May 2001 private examinations 
are 43.75 dB and 45 dB. 

Applying the results of audiologic examinations under the 
governing regulations, the October 1998 VA audiologic 
examination findings result in a numeric designation of Level 
I for the right ear and Level I for the left ear, when 
coupled as required under Table VI.  Using these results 
under Table VII, a zero percent rating is indicated, whether 
evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (as in 
effect when the veteran submitted the claim) or under 
38 C.F.R. § 4.85, Diagnostic Code 6100 (as amended and 
currently in effect).  

The examiner who conducted the July 1999 VA evaluation 
reported that the speech discrimination scores were 
inaccurate and that the average pure tone loss measurements, 
which were generally consistent with those from other 
evaluations of record, more accurately estimated the current 
hearing acuity.  Therefore, the Board has not used the 
results of the July 1999 VA examination to assign numeric 
levels under Table VI or to assign an evaluation under Table 
VII.

The December 1999 VA audiological examination again revealed 
findings consistent with a numeric designation of I for the 
right ear and I for the left ear, which, when coupled using 
Table VII, results in a zero percent rating, under 38 C.F.R. 
§ 4.87a, Code 6100. 

As noted above, multiple private audiologic examinations are 
of record.  The Board has considered these examinations.  
However, as noted above, none of these examination reports 
are in conformance with the requirements for evaluation of 
hearing loss for VA purposes as specified in 38 C.F.R. Part 
IV.  In particular, the Board cannot couple the pure tone 
threshold losses with the private speech discrimination 
results to obtain a numeric designation of hearing impairment 
from Table VI (impairment based on pure tone threshold 
average and speech discrimination) since the private 
examination reports do not include controlled speech 
discrimination (Maryland CNC) results, which, by regulation, 
are the only discrimination results which may be coupled with 
the puretone threshold loss averages.  38 C.F.R. § 4.85.  

Under certain circumstances, the regulations allow use of 
pure tone threshold examinations alone to assign numeric 
levels under Table VI A; those numeric levels may then be 
used to assign an evaluation under Table VII.  Table VI A may 
be used when indicated under the provisions of 38 C.F.R. 
§ 4.86, or when the examiner certifies that use of the speech 
discrimination test results is not appropriate because of 
language difficulties or inconsistent speech discrimination 
scores.  There is no evidence that the provisions of 
38 C.F.R. § 4.86 specifying when Table VI A may be used (pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz are each 
55 decibels or more, or pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz) 
are applicable in this case.  

The Board has considered the veteran's testimony at the Board 
hearing conducted in August 2001 to the effect that he is 
entitled to a compensable evaluation because he now requires 
use of hearing aids.  The Board has also considered his 
testimony that the Maryland CNC examinations did not disclose 
the true extent of his difficulty with speech recognition and 
that words that should not have been used to calculate speech 
recognition were included to improve his apparent speech 
recognition ability.  The veteran's lay statements as to the 
accuracy or methodology used in the Maryland CNC testing are 
not competent medical evidence to establish that those test 
results are not accurate for purposes of assigning an 
evaluation for hearing loss.  The Board notes that the 
regulations specify that the evaluations are intended to 
compensate for acuity without hearing aids, and the veteran's 
testing was conducted without hearing aids.  The fact that 
his hearing can be improved with hearing aids does not 
establish that his hearing loss has become more severe.  

The Board has considered the veteran's lowest measured 
hearing acuity at any time during the pendency of this 
appeal, but is unable to find evidence which warrants a 
compensable evaluation at any time since the veteran filed 
the claim on appeal.  No other diagnostic code is applicable 
to warrant a compensable evaluation.  The evidence to support 
a compensable evaluation under the schedular standards is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  There is no 
evidence that the veteran's hearing loss results in 
hospitalization or frequent treatment for hearing loss, or 
other factor not contemplated by the rating schedule.  As 
noted above, the fact that hearing aids may be used is 
contemplated under the regulations, and does not warrant 
consideration of an extraschedular evaluation. 


ORDER

A 10 percent evaluation for tinnitus is granted, effective 
May 8, 1998, subject to laws and regulations governing 
effective dates of monetary awards.

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

As the veteran expressed disagreement with the initial 
noncompensable evaluation assigned for gout, it was the RO's 
duty to issue a statement of the case (SOC) on that issue.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.28 (2001); 
see also Manlincon v. West, 12 Vet. App. 238 (1999) (holding 
that where the veteran has expressly stated his disagreement 
with a prior decision, the Board must remand this matter for 
issuance of an SOC).  No SOC addressing the initial 
evaluation assigned for gout is associated with the claims 
files before the Board for appellate review.
Accordingly, the appeal is remanded for the following action:

The RO should furnish to the veteran and 
his representative an SOC addressing the 
matter of an increased (compensable) 
initial evaluation for gout.  The SOC 
case should include all relevant law and 
regulations pertaining to the claim and 
the reasons and bases for the denials.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


